333 S.W.3d 536 (2011)
Thomas WORMINGTON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95140.
Missouri Court of Appeals, Eastern District, Division Four.
March 15, 2011.
Mark A. Grothoff, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR., J. and GAEL D. WOOD, Sp.J.

ORDER
PER CURIAM.
Thomas Wormington ("Movant") appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant asserts the motion court clearly erred in denying his motion for post-conviction relief without an evidentiary hearing because his counsel was ineffective in that he failed to present evidence that would show Movant's changed character.
We have reviewed the briefs of the parties and the record on appeal. We find no error of law. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the motion court is affirmed. Rule 84.16(b).